Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s amendment to the specification is entered.
	The pending 112 rejections are overcome.  The examiner notes that a computing device or other “devices” as opposed to “units” in this art area are generally understood to refer to a computer and thus does not constitute a nonce word.  The examiner further appreciates applicant’s matching of terms used in the claims to the terms used in the specification.  However, the examiner is still required to utilize BRI in claim interpretation.  It is noted that the amendments introduce new 112 issues as detailed below.  
	With regard to the 101 rejection, applicant argues that a CPU performs a swap information and is therefore a specific technical device.  It appears that applicant is arguing that the claims recite a practical application.  The examiner disagrees.  The claims do no more than process data in a routine and conventional manner and as such do not constitute a practical application.  
	With respect to the art rejection, applicant’s points to several areas of the specification as not being disclosed by Fay.  However, the areas of the specification and related arguments are not 

Claim Objections
	Claim 16 is objected to for not having a period at the end. 

Claim Rejections - 35 USC § 112
Claims 1-2, 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 there are several places of indefiniteness.  First, the recitation of “the object owned by the user.” There is no antecedent basis for “the object owned by the user.”  For purposes of examination, the examiner interprets this to refer to the first object.  Claim 1 also recites “the user computing device” multiple times within the claim, but appears to be referring to different computing devices.  Further, other dependent claims utilize the phrase “the computing device” and it is unclear what computing device applicant is referring to. In general, the examiner interprets the different computing devices to be a single computing device, particularly given applicant’s preamble that refers to an “information processing device” as opposed to a system with multiple devices and with respect to claim 9 that indicates that at least one of the computing devices are included in a server, which is a single computing device.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “first prices of the plurality of second objects owned by a user of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-16 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, 

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to a trading system which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

store data representing: an object ID of a first object, a user ID of a user owning the first object, a first price of the first object, a second price of the first object, and an ownership information that corresponds to the user ID and the object ID of the object owned by the user; 
receive an exchange condition from a user owning a second object that the user owing the second object wants to exchange for the first object;  
determine the first price based on the stored data; 
receive the second price of the first object from the user using computing device of the user owning the first object and a central processing unit is configured to cause the price setting computing device to set the second price;  

determine a payment amount of a user owning the second object associated with the exchange source; 
notify a user computing device of the payment amount, and the user computing device being associated with the user owning the second object associated with the exchange source; and 
check payment information from the user owning the second object associated with the exchange source;
based on an initiation of an operation to transfer, swap the object ID of the first object and the object ID of the second object in the ownership information after the exchange has occurred in accordance with the payment information.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether 

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
a storage device;
a first network card;
a price comparing computing device
a payment amount computing device
a payment checking computing device
a central processing unit

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).



Claim 15 is separately rejected under 35 USC 101 as being directed to software per se as the claim does not indicate any hardware performing the method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 4-16 are rejected under 35 USC 102 as being unpatentable over US 2016/0292672, Fay et al. (hereafter Fay).

1.  An information processing device comprising: 
a storage device that is configured to store data representing:
an object ID of a first object, a user ID of a user owning the first object, a first price of the first object, a second price of the first object, and an ownership information that corresponds to the user ID and the object ID of the object owned by the user; (Fay ¶25 discloses a database storing information about a tradable asset; ¶22-24 ownership info, see also ¶53, 76)
a first network card that is configured to receive an exchange condition from a user owning a second object that the user owing the second object wants to exchange for the first object;  (Fay Fig 5 shows a network interface, which is construed to include a network card (network connecting hardware) that receives trade information, see ¶26, 103) 
a price setting computing device that is configured to determine the first price based on the stored data; (¶26 discloses bid/ask price, size, etc.) 
wherein the first network card is configured to receive the second price of the first object from the user using computing device of the user owning the first object and a central processing unit is configured to cause the price setting computing device to set the second price;  (Fay ¶26 bid/ask price, size, etc. for trade; see also ¶89-98 describing a trade transaction that receives trade requests and amounts) 

a payment amount calculating computing  that is configured to determine a payment amount of a user owning the second object associated with the exchange source; (Fay ¶39 determines the amount to be transacted)
the first transmission network card is configured to notify a user computing device of the payment amount, and the user computing device being associated with the user owning the second object associated with the exchange source; and (Fay ¶45 notifies the trading parties)
a payment checking computing device that is configured to check payment information from the user owning the second object associated with the exchange source; (Fay ¶46 generates payment information for the seller)
wherein the central processing unit, based on an initiation of an operation to transfer, is configured to swap the object ID of the first object and the object ID of the second object in the ownership information after the exchange has occurred in accordance with the payment information. (Fay ¶45-46 submits a blockchain record of the transaction) 

Claim 15 is rejected under a similar rationale. 

2.  The information processing device according to claim 1, wherein the first network card is configured to receive the exchange condition from the computing device, and (Fay ¶45 receives information about the order)


4. The information processing device according to claim 1, wherein the stored data representing the exchange condition includes stored data representing an exchange stop condition.  (Fay ¶89 discloses an exchange that is reverted in 3 days) 

5. The information processing device according to claim 1, wherein the central processing unit is configured to select a plurality of objects owned by a user of the exchange source, and wherein the price comparing computing device is configured to compare the second price of the first object of the exchange destination with a price acquired by summing up first prices of the plurality of second objects owned by the user of the exchange source.   (The examiner is unable to examine this claim due to the 112 indefiniteness above as the examiner cannot begin to guess at the scope of this claim) 

6. The information processing device according to claim 1, wherein the central processing unit is configured to select a plurality of first objects owned by a user of the exchange destination, and 
wherein the price comparing computing device is configured to compare a price acquired by summing second prices of the plurality of first objects owned by the user of the exchange destination with the first price of the second object of the exchange source. 
(The examiner is unable to examine this claim due to the 112 indefiniteness above as the examiner cannot begin to guess at the scope of this claim)


is also configured to store user information in association with the user ID, and store object information in association with the object ID.  (Fay ¶25 discloses a database storing information about a tradable asset, ¶82 stores information about the transaction, which includes the users involved and the securities traded) 

8. The information processing device according to claim 7, wherein the price setting computing device is configured to use at least one of the user information, the object information, the exchange condition, the history ID, an input from an input unit of the price setting computing device, and a price database stored in a storage device of the price setting computing device.  (Fay ¶77 uses the user information to process the exchange) 

9. The information processing device according to claim 1, wherein at least any one of a central processor, a storage device, and a counting circuit of the price setting computing device is included in a server.  (Fay ¶99 discloses the use of a computer system; note a server is a computer system that receives and processes information and can provide the information to other sources) 

10. The information processing device according to claim 1, wherein the storage device is configured to store second prices of an exchange source object and an exchange destination object after an exchange on the basis of any one of the first price and the second price of the exchange source object before the exchange, the first price of the exchange destination object before the exchange, and a price set in 

11. The information processing device according to claim 1, wherein the payment amount is set to zero in a case in which a difference of a sum of second prices of objects of the exchange destination from a sum of first prices of the object of the exchange source is equal to or smaller than a predetermined value.  (This limitation is given little patentable weight as it recites an event that may not occur)

12. The information processing device according to claim 8, wherein the price database stored in the storage device of the price setting computing device includes the object information and the second price.  (Fay ¶25-26 discloses storing trade information so that trades can be made, which includes the bid/ask price)

13. The information processing device according to claim 1, further comprising an object storing and managing computing device that is configured to store and manages the object.  (Fay ¶99 discloses a computer system that manages the transactions) 

14. The information processing device according to claim 1, wherein the storage device is configured to store a block chain formed from a block including update information of information stored in the storage device.  (Fay ¶80-81 stores blockchain information) 

16. The information processing device according to claim 1, wherein the central processing unit is configured to determine if a difference between the second price of the first object of the exchange destination and the first price of the second object, associated with the exchange source exceeds a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684